DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed August 28, 2020, January 2, 2020, and December 30, 2019 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 30, 2019.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over China Petroleum Oil Corp (CN Pat Num 108119127A, herein referred to as China) in view of China National Offshore Oil Corp (CN103151666A, herein referred to as China2).  With respect to claim 1, China discloses a connection structure of drill collars of LWD instruments, and specifically discloses (see paragraphs 0038-0052 and Figures 1-9): including mating male head 51 and mating female head 25 (see Figure 1 below); The installation method of the upper and lower connection short joints (see paragraphs 0049-0050 of the specification) and the connection method of the upper and lower drill collar short joints (see paragraph 0051 of the specification) can be determined, and the butt joint male head and the butt joint female head can rotate relatively; An upper channel and a lower channel are respectively arranged in the butt joint male head and the butt joint female head (see fig. 1 below, compared with the "electrical channel"); The butt-joint female head 25 (.e., "one of the butt-joint male head and the butt-joint female head") is provided with an electrical male connector 31 (compared with the "multi-core coaxial electrical male connector") connected with the lower channel, the butt-joint male head 51 (i.e., "the other") is correspondingly provided with an electrical female connector 33 (compared with the "multi-core coaxial electrical female connector") connected with the upper channel, the butt-joint male head 51 is coaxially sleeved in the butt-joint female head 25, and the electrical male connector 31 and the electrical female connector 33 are spliced and matched, wherein the male slip ring 31 and the female slip ring 33 are used together to realize the mechanical and electrical connection between the drill collar sub of the drilling and logging tool" (see paragraph (8) 44 and fig. 4) and "the electrical male connector 31 is connected with the lower channel and the electrical female connector 33 is connected with the upper channel" (see fig. 1 below).  With respect to claim 2, China discloses (see paragraph 0044 and fig. 4 of the specification): the electrical male connector 31 is composed of the male slip ring 31, and the electrical female connector 33 is composed of the female slip ring 33 (see fig. 1 below and fig. 4 of this application); The electrical and pneumatic male connector 31 is in plug connection with the electrical female connector 33 to electrically connect the male slip ring 31 (i.e., "first conductive slip ring") with the female slip ring 33 (i.e., "second conductive slip ring").  With respect to claims 3-4, China discloses The back ends of the butt-joint male head and the butt-joint female head are respectively provided with an electric connecting pipe with a sealing ring arranged on the outer wall connected with the electric channel, and the back ends of the electric connecting pipe are provided with a short-section male joint or a short-section female joint.  With respect to claim 5, China discloses the outer sides of the butt joint male head 51 and the butt joint female head 25 are respectively provided with groove bodies" (see fig. 1 below).  With respect to claims 6-9, China discloses discloses (see fig. 1 below): the butt-joint female head 25 itself forms a female joint (i.e., "the butt-joint female head is provided with a female joint"), and the electrical male joint 31 is installed in an open groove at the front end of the female joint; The male connector 51 itself forms a male connector (i.e., "a male connector is provided on the male connector"), and the female electrical connector 33 is installed in the open slot at the front end of the male connector; The male connector is inserted into the opening groove of the female connector to realize coaxial sleeve arrangement of the butt joint male connector and the butt joint female connector.  With respect to claim 12, China discloses discloses a drill collar nipple female (compared to "male") head, and specifically discloses (see paragraphs (8) 38-0052 and Figures 1-9): it includes a female (compared to "male") head body (see Figure 1 below), a channel (compared to "electrical channel") is formed in the female head body, an open slot is formed in the front end of the female head body, a butt-joint male head 31 is formed in the open slot, and an electrical female connector (compared to "multi-core coaxial electrical female connector") connected with the channel is formed in the butt-joint male head 31.  With respect to claim 13, China discloses discloses a drill collar nipple male (compared with "female") head, and specifically discloses (see paragraphs (8) 38-0052 and Figures 1-9): it comprises a male (compared with "female") head body (see Figure 1 below), a channel (compared with "electrical channel") is arranged in the female head body, an open slot is arranged at the front end of the female head body, a butt female head 25 is arranged in the open slot, and an electrical male connector (compared with "multi-core coaxial electrical male connector") connected with the channel is arranged in the butt female head 25.
	China however doesn’t necessarily disclose the electrical connector being a multi-core connector (claims 1 & 10-11), nor the multi-core connector comprising a plurality of conductive slip rings (claim 2), 
	China2 teaches discloses a connection device for transmitting fluid and electricity, and specifically discloses (see paragraphs (8) 32-0050 and Figures 1-3): the connection of fluid and electricity between two short circuits inside drill collars is realized by setting fluid passages and electrical passages. Those skilled in the art have the motivation to improve the comparison document 1 by referring to the technical scheme of "setting fluid passages for fluid circulation" in the comparison document 2, so that it is easy to think of "having" fluid passages in the butt-joint male head and the butt-joint female head respectively; In order to make the liquid channel between the two short joints communicate, it is easy for those skilled in the art to think that the outer wall of the butt joint male head is provided with a first pair of butt joint annular grooves communicating with the liquid channel, the inner wall of the butt joint female head is provided with a second butt joint annular groove communicating with the liquid channel, and the butt joint male head is coaxially sleeved in the butt joint female head, so that the first butt joint annular groove is butted with the second butt joint annular groove.
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical connector of China to comprise the multi-conductor coaxial conductor having multiple slip rings configuration as taught by China2 because China2 teach that such a configuration provides electrical connector that is superior for transmitting fluid and electricity and since the applicant has not disclosed that such a modification solves any stated problems or is for any particular purpose and it appears that China would perform equally well with the modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 16, 2022